This appeal was taken from the ruling of his Honor, that the action was not discontinued as to the defendant Holden. As we have decided in the case of the present plaintiff against Douglass, that the action was not discontinued as to him, the ground on which the present appeal was taken, fails. *Page 135 
There is no error in the judgment appealed from, which is affirmed, and the case is remanded to be proceeded in, c.
Let this opinion be certified.
PER CURIAM.                                          Judgment affirmed.